DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 and 13-16, in the reply filed on February 4, 2022 is acknowledged.  Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 recites “alkali-earth metal” instead of “alkaline-earth metal”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-9 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al. (hereinafter “Kojima”) (WO 2019/163896A1; see English machine translation) in view of Zhong (U.S. Pub. No. 2017/0062815A1).
Regarding claims 1, 4, 5, 8 and 9, Kojima teaches an electrode precursor 73 containing a negative electrode active material, wherein, when the negative electrode active material is doped with an alkali metal, the electrode precursor becomes a negative electrode 75 for a power storage device (see paragraph 150).  The electrode precursor 73 comprises a negative electrode current collector 93 and a negative electrode active material layer 95.  The negative electrode active material layer 95 is formed on both surfaces of the negative electrode current collector 93 (see paragraph 133; FIGS. 2A and 2B).  The negative electrode 93 includes a plurality of first through holes 97 that penetrate the negative electrode current collector in the thickness direction.  The negative electrode active material layer 95 includes second through holes 99 which penetrate the negative electrode active material layer 95 in the thickness direction.  The first through holes 97 and the second through holes 99 are at the same position when viewed from the thickness direction of the electrode precursor 73 (see paragraph 135). 
Kojima teaches that the electrode precursor may be doped with a dope solution and is silent as to the first layer being coated with a layer composed of a metal.

Regarding claims 2 and 3, Kojima teaches that the negative electrode active material may comprise metal alloys such as silicon and tin (see paragraph 41).
Regarding claim 6, Zhong teaches a Li foil having a thickness of 20 microns which may be used for an electrode having 100% Li coverage of the active layer area (see paragraph 35).  A Li foil having a thickness greater than 20 microns may used by provided the Li foil with a coverage of less than 100% (see paragraphs 38 and 39).
Regarding claim 7, Kojima teaches that the negative electrode current collector may comprises copper or nickel (see paragraph 56).
Regarding claim 13, Kojima teaches a battery including a positive electrode, a negative electrode and an electrolyte (see paragraph 163).
Regarding claim 15, the limitations recited therein are considered product-by-process limitations.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Regarding claims 14 and 16, it is understood by one of ordinary skill in the art, given the negative electrode structure illustrated in FIG. 2B of Kojima, wherein a negative electrode active material layer is formed on both surfaces of a negative electrode current collector, that a positive electrode would be provided opposite each negative electrode active material layer with a separator provided between each negative electrode active material layer and its corresponding positive electrode active material layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727